DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered. In this amendment, claim 1 has been amended.
Claim 1 has been presented for examination.

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, as noted in the Office Action mailed 23 August 2022, “Community” and “Ghost” (now Ghost1 and Ghost2) have not been further described in the claims and therefore have been broadly interpreted since claims are interpreted in light of the specification, but limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regards to Ghost1 and Ghost2, the examiner has interpreted these as components of Ghost.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,685,293 B1 in view of Lem et al. (US 2019/0132344 A1 and Lem hereinafter) and Han et al. (KR 101623071 and Han hereinafter).
Claim 1 of the instant application is anticipated by claim 1 of Patent ‘293 except for performing processing associated with identifying using Community, Ghost1 and Ghost2 and wherein the at least one statistical outlier is standardized to facilitate automation. However, Lem teaches performing normalization of log event data which is input to an outlier detection method (0011, lines 1-5). It is obvious that the teachings of Lem would have improved the teachings of the ‘293 Patent by using a standardized statistical outlier in order to determine anomalies or outliers in behavior. Han teaches grouping and detecting an outlier from the groupings (0007, lines 1-7; 0018, lines 1-7). It is obvious that the teachings of Han would have improved the teachings of the ‘293 Patent by using Community and Ghost analysis in order to determine traffic that deviates from a normal population based on groupings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Veeramachaneni (US 20170169360 A1, provided in IDS) in view of Gay (US 20180013776 A1), Lem et al. (US 2019/0132344 A1 and Lem hereinafter), and further in view of Han et al. (KR 101623071 and Han hereinafter).
Regarding claim 1, Veeramachaneni teaches a method of analyzing cybersecurity threats comprising: performing processing associated with receiving, with an analysis module of a processor, log data from at least one network node; (Veeramachaneni, in Para. [0054 and 0085-0086], discloses a processor and a features extraction module (i.e. analysis module) which is being fed (i.e. receives) streamed or batch data (i.e. log data) from one or more enterprise data sources (i.e. network node). The features extraction module (i.e. analysis module) performs grouping, bunching, and computing (i.e. processing) on the data).
Veeramachaneni further teaches performing processing associated with identifying, with the analysis module, at least one statistical outlier within the log data, the identifying comprising (Veeramachaneni, in Para. [0019 and 0093], discloses performing unsupervised learning (i.e. processing) on data to find the statistical outliers), 
performing processing associated with determining, with the analysis module, that the at least one statistical outlier represents a cybersecurity threat by applying at least one machine learning algorithm to the at least one statistical outlier (Veeramachaneni, in Para. [0081-0082], discloses the labeled features matrix identifying one or more rules for identifying threats (i.e. cybersecurity threat), where the rules include random forest classifier, learning vector quantization, and neural network (i.e. machine learning))
wherein the statistical outlier is driven by an unsupervised core engine (Veeramachaneni, in Para. [0019], discloses the outlier detection system using unsupervised learning (i.e. unsupervised core engine)).
While Veeramachaneni teaches statistical outliers driven by unsupervised learning, Veeramachaneni fails to explicitly teach an unsupervised core engine that uses network based behavioral analytics and scores.
However, Gay from the analogous technical field teaches wherein the statistical outlier is driven by an unsupervised core engine that uses network-based behavioral analytics to score observations and produce score events (Gay, in Para. [0036 and 0102], discloses extracting features of network flow (i.e. observations) based on behavior of network flows, where the unsupervised, machine-learning-based anomaly detector determines the anomaly score (i.e. score events) based on the features (i.e. observations)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veeramachaneni to incorporate the teachings of Gay, with a motivation to specialize unsupervised anomaly detector (Gay, Para. [0012]).  

Veeramachaneni in view of Gay fails to specifically disclose:
performing processing associated with identifying using Community, Ghost1 and Ghost2,
wherein the at least one statistical outlier is standardized to facilitate automation.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Veeramachaneni in view of Gay, as taught by Lem.
Lem discloses a system and method for employing graph analysis for detecting malicious activity in time evolving networks, the system and method having:
wherein the at least one statistical outlier is standardized to facilitate automation (0011, lines 1-5).
Given the teaching of Lem, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Veeramachaneni in view of Gay with the teachings of Lem by using standardized statistical outlier. Lem recites motivation by disclosing that normalized outliers can be used to determine anomalies or outliers in behavior (0011, lines 1-5). It is obvious that the teachings of Lem would have improved the teachings of Veeramachaneni in view of Gay by using standardized statistical outliers in order to determine anomalies or outliers in behavior.

Veeramachaneni in view of Gay and Lem fails to specifically disclose:
performing processing associated with identifying using Community, Ghost1 and Ghost2.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Veeramachaneni in view of Gay and Lem, as taught by Han.
Han discloses a system and method for detecting suspected anomaly event, the system and method having:
performing processing associated with identifying using Community, Ghost1 and Ghost2 (0007, lines 1-7; 0018, lines 1-7).
Given the teaching of Han, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Veeramachaneni in view of Gay and Lem with the teachings of Han by using Community and Ghost. Han recites motivation by disclosing that using Community and Ghost analysis aids to determine traffic that deviates from a normal population based on groupings (0018, lines 1-7). It is obvious that the teachings of Han would have improved the teachings of Veeramachaneni in view of Gay and Lem by using Community and Ghost analysis in order to determine a deviation from a normal population based on groupings.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al. (CN 109167754 A) discloses a system and method for network application layer security protection.
Xi et al. (CN 111770047 A) discloses a system and method for detection of abnormal group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431